In a proceeding to confirm an arbitration award, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (Roncallo, J.), entered September 5, 1989, which granted the petition and denied the cross application to vacate the award and rescind the arbitration agreement.
Ordered that the order and judgment is affirmed, with costs.
We disagree with the appellants’ contention that the arbitrator’s failure to make specific findings violated the terms of the parties’ agreement to arbitrate. In any event, it is well established that an arbitrator’s failure to set forth his findings or reasoning does not constitute a basis to vacate an award (see, CPLR 7511 [b] [1]; Matter of Reddick & Sons v Carthage Cent. School Dist. No. 1, 91 AD2d 1182; Tilbury Fabrics v Stillwater, Inc., 81 AD2d 532, affd 56 NY2d 624; Matter of Colletti [Mesh], 23 AD2d 245, affd 17 NY2d 460). Nor is there any basis for this court to vacate the arbitrator’s award on the ground that it was excessive. As a matter of public policy the merits of an arbitration are beyond judicial review (see, CPLR 7511 [b] [1]; Integrated Sales v Maxell Corp., 94 AD2d 221, 224). Kunzeman, J. P., Kooper, Harwood and O’Brien, JJ., concur.